1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
      JOANNE JOHNSON,
11                                           Case No. 2:17-cv-06989-GJS
                 Plaintiff
12
            v.                                JUDGMENT
13
      NANCY A. BERRYHILL, Acting
14    Commissioner of Social Security,
15               Defendant.
16
17     Pursuant to the Court’s Memorandum Opinion and Order,
18
19     IT IS ADJUDGED that the decision of the Commissioner of the Social Security
20   Administration is AFFIRMED and this action is DISMISSED WITH PREJUDICE.
21
22   DATED: October 2, 2018
23
24
25                                       __________________________________
                                         GAIL J. STANDISH
26                                       UNITED STATES MAGISTRATE JUDGE
27
28
